REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior-art showed a system that determined compression type of a packet, utilizing the CRC value, with the specifically described algorithmic processing method, while storing the check values in an uncompressed section of the packet payload, and doing so in a manner commensurate with the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Claim 1:
A computer-implemented method of data transmission to determine packet’s compression type without using extra overhead byte in a packet header, the method comprising: a sending device that generates a first compression mode, the first compression mode corresponding to a first check algorithm and a second compression mode corresponding to a second check algorithm, obtains a second check value by processing the first compressed data based on the second check algorithm, the second check algorithm including a cyclic redundancy check (CRC) and obtains the first check value by processing the second check value based on the first check algorithm, wherein the second check value comprises a CRC value that is not included in the header; receiving, from the sending device, the first packet comprising a header of the first packet, the first compressed data in a compressed field of a payload of the first packet, and the first check value in a non-compressed field of the payload of the first packet indicating that a first compression mode is used by the sending device, wherein the first check value is generated by the sending device, wherein the first check value is not included in the header of the first packet, wherein no overhead byte in the header of the first packet needs to be reserved for the first check value; processing, by the receiving device, the first packet based on a third check algorithm to obtain a first check code, wherein the second check algorithm and the third check algorithm comprise a same generator polynomial; determining, according to the obtained first check code and a correspondence between the first check code and the first compression mode, that the first compression mode is used to compress the first data by the sending device; and decompressing, based on the first decompression mode, the first compressed data to obtain the first data, wherein the first decompression mode is corresponding to the first compression mode.

A computer-implemented method of data transmission to determine packet’s compression type without using extra overhead byte in a packet header, the method comprising: a sending device that generates the first compressed data by compressing first data based on the first compression mode, the first compression mode corresponding to a first check algorithm and a second compression mode corresponding to a second check algorithm, obtains a
second check value by processing the first compressed databased on the second check algorithm, the second check algorithm including a cyclic redundancy check (CRC), and obtains the first check value by processing the second check value based on the first check algorithm, wherein the second check value comprises a CRC value that is not included in the header; processing, based on the second check algorithm, the first compressed data to obtain the second check value; receiving, from the sending device, the first packet comprising a header of the first packet, the first compressed data in a compressed field of a payload of the first packet, and the first check value in a non-compressed field of the payload of the first packet indicating that a first compression mode is used by the sending device, wherein the first check value is generated by the sending device, wherein the first check value is not included in the header of the first packet, wherein no overhead byte in the header of the first packet needs to be reserved for the first check value; processing, by the receiving device, the obtained second check value based on the first check algorithm to obtain another first check value;
determining, on the basis that the obtained other first check value is the same as the first check value comprised in the first packet, that the first check algorithm is used to generate the first packet; determining, according to the first check algorithm used to generate the first packet and a correspondence between the first check algorithm and the first compression mode, wherein the first compression mode is used to compress the first data; and decompressing, based on the first decompression mode, the first compressed data to obtain the first data, wherein the first decompression mode is corresponding to the first compression mode.

	Claim 12:
	A data transmission apparatus comprising a processor and a memory coupled to the processor, wherein the memory stores instructions when executed by the processor cause the data transmission apparatus to: a sending device that generates the first compressed data by compressing first data based on the first compression mode, the first compression mode corresponding to a first check algorithm and a second compression mode corresponding to a second check algorithm, obtains a second check value by processing the first compressed data based on the second check algorithm, the second
check algorithm including a cyclic redundancy check (CRC), and obtains the first check value by processing the second check value based on the first check algorithm, wherein the second check value comprises a CRC value that is not included in the header; receive, from the sending device, the first packet comprising a header of the first packet, the first compressed data in a compressed field of a payload of the first packet, and the first check value in a non-compressed field of the payload of the first packet indicating that a first compression mode is used by the sending device, wherein the first check value is generated by the sending device, wherein the first check value is not included in a header of the first packet, wherein no overhead byte in the header of the first packet needs to be reserved for the first check value; process, by the receiving device, the first packet based on a third check algorithm to obtain a first check code,
wherein the second check algorithm and the third check algorithm comprise a same generator polynomial; determine, according to the obtained first check code and a correspondence between the first check code and the first compression mode, that the first compression mode is used to compress the first data by the sending device; and decompress, based on the first decompression mode, the first compressed data to obtain the first data, wherein the first decompression mode is corresponding to the first compression mode.			

Claim 15:
A data transmission apparatus comprising a processor and a memory coupled to the processor, wherein the memory stores instructions when executed by the processor cause the data transmission apparatus to: a sending device that generates the first compressed data by compressing first data based on the first compression mode, the first compression mode corresponding to a first check algorithm and a second compression mode corresponding to a second check algorithm, obtains a second check value by processing the first compressed data based on the second check algorithm, the second check algorithm including a cyclic redundancy check (CRC), and obtains the first check value by processing the second check value based on the first check algorithm, wherein the second check value comprises a CRC value that is not included in the header; receive, from the sending device, the first packet comprising a header of the first packet, the first compressed data in a compressed field of a payload of the first packet, and the first check value in a non-compressed field of the payload of the first packet indicating that a first compression mode is used by the sending device, wherein the first check value is generated by the sending device, wherein the first check value is not included in the header of the first packet, wherein no overhead byte in the header of the first packet needs to be reserved for the first check value; process, by the receiving device, based on the second check algorithm, the first compressed data to obtain the second check value; and process, based on the first check algorithm, the second check value to obtain another first check value; determine, on the basis that the other first check value is the same as the first check value comprised in the first packet, that the first check algorithm is used to generate the first packet; and determine, according to the first check algorithm used to generate the first packet and a correspondence between the first check algorithm and the first compression mode, that the first compression mode is used to compress the first data; and decompress, based on the first decompression mode, the first compressed data to obtain the first data, wherein the first decompression mode is corresponding to the first compression mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452